Exhibit 10.2

COLLECTIVE BRANDS, INC.

3231 SE Sixth Avenue

Topeka, KS 66607-2207

(785) 233-5171

 

Restricted Stock Award Agreement

[Date]

[Name]

[Address]

[City, ST, ZIP]

Dear [First Name]:

Pursuant to the terms and conditions of the Stock Plan for Non-Management
Directors of Collective Brands, Inc. (the “Director Plan”), you have been
granted a Restricted Stock Award of [# of shares] (the “Restricted Stock”) as
outlined below:

 

Granted to:

 

[Name]

[SSN]

Grant Date:

  [Grant Date]

Restricted Shares Granted:

  [# of shares]

Price per Restricted Share:

  [$Price]

Vesting Schedule:

  [vesting schedule]*

*In the event of a Change of Control (as defined in the Company’s 2006 Stock
incentive Plan, as amended) prior to the Vesting Date set forth above, the
vesting of this Award will accelerate in full and any restrictions will lapse.

Collective Brands, Inc. has caused this Agreement, which includes the terms and
conditions attached hereto and incorporated herein by this reference, to be
executed in its corporate name and Director has executed the same in evidence of
the Director’s acceptance hereof upon the terms and conditions herein set forth
as of the grant date shown above. By signing below, Director agrees to conform
to all of the terms and conditions of this agreement and the Director Plan.

Director Signature:                                          
                                         
                                  Date:
                                                     

Collective Brands, Inc.

By:                                          
                                                                        

 



--------------------------------------------------------------------------------

COLLECTIVE BRANDS, INC. RESTRICTED STOCK AGREEMENT

TERMS AND CONDITIONS

 

The Committee under the Stock Plan for Non-Management Directors (“Director
Plan”) of Collective Brands, Inc. has approved granting Director restricted
stock on the terms and subject to the conditions set forth in this Agreement.
Capitalized terms which are not defined herein have the meaning set forth in the
Director Plan.

Therefore, the Company and Director hereby agree as follows:

1. The Company hereby grants to Director, in the aggregate, the number of shares
of the presently authorized common stock of the Company shown on the first page
of this agreement (“Restricted Stock”), which shall be subject to the
restrictions and conditions set forth in the Director Plan and in this
Agreement.

2. Notwithstanding anything else set forth in this Agreement, in the event of a
Change of Control (as defined in the Company’s 2006 Stock Incentive Plan, as
amended) prior to the Vesting Date as set forth on the first page of this
Agreement, this Restricted Stock Award will automatically vest in full and any
restrictions on the Restricted Stock will lapse.

3. During the Restricted Period the shares (i) may not be sold, exchanged,
assigned, conveyed, transferred, pledged, hypothecated or otherwise disposed of
(other than upon the death of the Director, by beneficiary designation, by last
will and testament or by the laws of descent and distribution) and (ii) are
subject to receipt during the Restricted Period only by the Director. Each
certificate evidencing shares of Stock granted pursuant to this Award of shares
of Stock shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Award. Unless otherwise set forth herein, the
restrictions on the Restricted Stock shall lapse at the end of the Restricted
Period with respect to the corresponding number of shares shown on the previous
page and subject to all the other terms and conditions of this Agreement. The
Company shall hold the certificates for the Restricted Stock in custody until
the restrictions thereon shall lapse, at which time the Company shall deliver
the certificates for such shares to Director, less any required withholding, if
any is due at all.

4. Director agrees that (a) no later than the date(s) as of which the
restrictions on the Restricted Stock shall lapse with respect to all or any of
the shares of Restricted Stock covered by this Agreement, Director shall pay to
the Company in cash or make

other arrangements satisfactory to the Committee regarding payment of any
Federal, state or local taxes of any kind required by law, if at all, to be
withheld with respect to the shares of Restricted Stock for which the
restrictions shall lapse; and (b) the Company shall, to the extent permitted by
law, have the right to deduct from any payment of any kind otherwise due to
Director any Federal, state or local taxes of any kind required, if at all, by
law to be withheld with respect to the shares of Restricted Stock.

5. Notwithstanding the foregoing, if (i) Director ceases to be a Director for
any reason including death or Disability, the non-vested shares of Stock
underlying the Restricted Stock Award shall be forfeited.

6. If a circumstance listed under Section 2 of Part II of the Director Plan
occurs, the Committee shall make appropriate adjustments consistent with the
terms of the Director Plan.

7. Nothing in this Agreement shall be deemed by implication or otherwise to
require the Company or a subsidiary to grant another Award under the Director
Plan.

8. Securities granted herein can only be sold upon reliance on exemption from
registration, as determined in the opinion of the Company’s counsel, or upon
registration.

9. So long as this Agreement shall remain in effect, the Company will furnish to
Director, as and when available, a copy of the Director Plan and/or Plan summary
with respect to the shares of stock covered hereby.

10. This Agreement shall be governed by the laws of the State of Delaware. It
may not be modified except in writing signed by both parties.

11. Director acknowledges that Director has received a copy of the Stock Plan
for Non-Management Directors and/or Plan Summary, as such Plan is in effect on
the date of this Agreement, has read and understands the terms of the Director
Plan and of this Agreement, and agrees to all the terms and conditions provided
for in the Director Plan and in this Agreement.

12. Except as otherwise provided herein, or unless the context clearly indicates
otherwise, capitalized terms herein which are defined in the Director Plan have
the same definitions as provided in the Director Plan.

 

 

2